Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 27, 2020

                                       No. 04-20-00204-CV

                  IN THE INTEREST OF B.H.E. AND B.S.E., CHILDREN

                   From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-07-0531-CVW
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

         A copy of appellant’s notice of appeal was filed in this court on April 6, 2020. The clerk
of the court notified the appellant in writing that our records did not reflect that the filing fee in
the amount of $205.00 was paid. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellant show cause in writing within fifteen days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

        In addition, in accordance with section 51.017(a) of the Texas Civil Practice and
Remedies Code, a notice of appeal must be served on each court reporter responsible for
preparing the reporter’s record. TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a). The clerk of
the court notified the appellant in writing that the certificate of service attached to the notice of
appeal filed in this appeal does not certify that any court reporter was served. The clerk
instructed the appellant to file an amended notice of appeal certifying proper service on the
responsible court reporter(s). An amended notice of appeal has not been filed. It is therefore
ORDERED that Beauregard Fiegel file an amended notice of appeal in compliance with section
51.017(a) within fifteen days from the date of this order. If appellant fails to file an amended
notice of appeal within the time provided, an order will be issued directing Mr. Fiegel to appear
and show cause why he should not be held in contempt for failing to file the amended notice of
appeal. The clerk of this court shall cause a copy of this order to be served on Mr. Fiegel by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery.

       All other appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.




                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court